DETAILED ACTION
Status of the Claims
	This Notice of Allowance is submitted in response to the amendment filed on 11/18/21.
	Examiner notes the Office’s approval of Applicant’s Track One request on 5/27/21.
	Claims 16-29 have been cancelled.
	Claims 1-15 and 30 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement of Reasons for Allowance
	Examiner notes that claims 16-29 were rejected in the non-final office action issued on 11/17/21.  As previously mentioned, claims 1-15 and 30 were deemed to be eligible during the appeal conference held on 10/14/21.  Claims 16-29 have now been withdrawn, thus rendering the previous rejection moot.  Claims 1-15 and 30 are currently pending and have been allowed.
Considerations Under 35 USC 101
	While claims 1-15 and 30 arguably describe abstract ideas that include 1) an information presentation apparatus and 2) recording, transmitting, and administering digital signals, the limitations, when viewed as a whole, impose a more meaningful limit on the judicial exception.  This is evident in the limitation that includes a “verifier” having an interface to receive an enablement signal and a geographic location of the billboard; and an interface to supply “verification information” that includes the enablement signal and the geographic location in response to media being projected from a stationary location for a predetermined minimum duration of time.  These features represent additional elements that are not well-understood, routine, and conventional under the criteria set forth in MPEP 2106.05(d).  
	For at least these reasons, a rejection under 35 USC 101 for remaining claims 1-15 and 30 is not warranted.
Prior Art Considerations
	As previously noted, Pinero (20170132960) discloses a portable media system that is capable of being stationarily mounted and a WAP for wireless communications.  Strimaitis (20160292744) further discloses a system for targeting the stationary location of the digital billboard from a plurality of locations.  However, neither of these references effectively describe a portable billboard system comprising a verifier having an interface to receive an enablement signal and a geographic location, or an interface to supply verification information that includes the enablement signal and the geographic location in response to the media being projected from a stationary location for a predetermined minimum duration of time.  
	An updated search confirms that neither these nor any other references disclose these features.  The NPL reference (https://www.gold-agents.com/product.aspx?id=25966664) discloses a portable LED billboard, but likewise fails to disclose the aforementioned limitations.  For at least these reasons, a rejection under 35 USC 103 is not warranted.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681    

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681